Exhibit 10.11
AMENDED AND RESTATED EMPLOYMENT CONTRACT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT, entered into this 15th day
of December, 2008, by and between Beach First National Bancshares, Inc. and
Beach First National Bank, collectively hereinafter referred to as “Bank”, and
Walt Standish, hereinafter referred to as the “Executive.”
W I T N E S S E T H   T H A T:
     WHEREAS, the Bank and the Executive executed the Employment Agreement on
February 27, 2007 (the “Agreement”).
     WHEREAS, the Bank and the Executive desire to amend and restate the
Agreement for the purpose of updating the Agreement to reflect the Final
Regulations issued pursuant to Section 409A of the Internal Revenue Code.
     WHEREAS, the Bank desires to continue to employ Executive as the President
and CEO of Beach First National Bank and President and CEO of Beach First
National Bancshares, Inc., and Executive desires to continue in such employment
upon the terms and conditions set forth herein below.
     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements set forth herein, the parties agree as follows:
     1. Employment: The Bank agrees to continue to employ Executive as President
and Chief Executive Officer of Beach First National Bank and President and CEO
of Beach First National Bancshares, Inc., based out of Myrtle Beach, Horry
County, South Carolina, for a period of two (2) years commencing on March 1,
2006 and running for two (2) years thereafter (the “Term”), unless previously
terminated by either party in accordance with the provisions herein. The Term
may automatically extend, as provided for in Paragraph 3 herein.
     In the event a “Change in Control of the Bank” occurs during the Term, the
Executive’s employment will automatically extend for an additional three
(3) years. For the purposes of this Contract, a “Change in Control of the Bank”
shall mean as defined in Treasury Regulation § 1.409A-3(i)(5).
     In the event there occurs a Change in Control of the Bank, any restrictions
on any outstanding incentive awards (including restricted stock) granted to the
Executive under any incentive plan or arrangement shall lapse and such incentive
award or awards shall immediately become one hundred (100%) percent vested; all
stock options and stock appreciation rights granted to the Executive shall
become immediately exercisable and shall become one hundred (100%) percent
vested; and any performance units granted to the Executive shall become one
hundred (100%) percent vested.

Page 1 of 8



--------------------------------------------------------------------------------



 



     2. Performance: During the term of this Contract and any renewals or
extensions hereof, if any, Executive agrees to devote substantially all of his
full business time, attention and efforts to the performance of his duties for
the Bank, it being understood that the Executive’s duties are executive and
administrative and subject to definition and direction by the Bank’s Board of
Directors. Nothing herein shall restrict or prevent Executive from personally,
on his own account and solely for his own benefit, investing in stocks, bonds,
commodities, real estate or other forms of investment. Further, Executive may
engage in other activities, such as professional, charitable, educational,
religious and similar types of organizations and speaking engagements, which are
not, or are not likely to become, in competition, directly or indirectly, with
the Bank. Any outside investments or activities must not inhibit or prohibit the
performance of Executive’s duties or conflict with the business of the Bank.
     The Executive shall at all times use his best efforts to assure (1) that
the Bank is operated in a manner that will achieve satisfactory ratings in
reports of examination by the Office of the Comptroller of the Currency and
(2) that the Bank and its holding company comply with the reporting requirements
of the applicable government agencies.
     3. Term: As set forth above, the Term is two (2) years. At the end of the
two (2) years, the contract will automatically renew for an additional two
(2) year period unless either party terminates the arrangement or requests
renegotiation at least one (1) month before the end of the Term.
     4. Compensation: As of the date of this Agreement, the Executive shall
receive a salary of $175,000 dollars per annum from which the appropriate
employment taxes and other required deductions shall be withheld, and said
salary shall be paid bi-weekly. Salary and stock options will be reviewed
annually by the executive committee of the Board of Directors. Any stock options
or similar awards shall be issued to the Executive at an exercise price of not
less than the stock’s current fair market value as of the date of grant, and the
number of shares subject to such grant shall be fixed on the date of grant.
     5. Bonuses: The Executive will receive a five (5%) percent cash bonus which
shall be paid no later than March 1 of the year following the year in which such
bonus is earned, subject to the remaining provisions of this Paragraph 5. The
bonus shall be calculated based on the net income of the Company for the prior
year. As used in this Paragraph 5, “net income” shall mean income computed
according to generally accepted accounting principles for Beach First National
Bancshares, Inc.
     If the Bank had extraordinary gains during the prior year, the bonus may be
increased at the sole discretion of the Executive Committee. If the Bank had
extraordinary losses during the prior year or there was a failure to meet
regulatory oversight requests and/or mandates, the bonus may be decreased or
eliminated altogether at the sole discretion of the Executive Committee.

Page 2 of 8



--------------------------------------------------------------------------------



 



     6. Other Benefits: The Bank shall make available to the Executive the life
insurance, dental and health insurance, disability insurance, retirement
benefits and such other benefits or plans as are provided to the Bank employees.
The Executive may participate in said programs if eligible. The cost for
participation will be the same as applicable to all other similarly situated
employees. If the Executive is continuously employed by the Bank for ten
(10) years and then leaves such employment, the Executive will be permitted, to
the extent allowed by the applicable insurers/providers, to continue to
participate in health and dental insurance and other employee benefits, at his
own expense (this obligation shall survive the termination of this Agreement).
     In addition, the Bank shall designate the Executive as the authorized user
of the Bank’s Dunes Club membership for so long as the Executive remains the
President and CEO of Beach First National Bank.
     7. Vacation: The Executive may take vacation as permitted by the Employee
Handbook or other applicable Bank policies in effect during this contract
period.
     8. Expenses: Upon presentation of vouchers or receipts, the Executive shall
be reimbursed for all authorized expenses properly and reasonably incurred by
him on behalf of the Bank. Such reimbursements shall be paid no event later than
sixty (60) days after the expense was incurred. In addition, the Bank will
provide the Executive with an automobile, for use while employed with the Bank,
with approval of the Bank Executive Committee.
     9. Confidential Information and Related Matters: Executive acknowledges
that the Bank has information which is proprietary, confidential and information
which constitutes trade secrets which the Bank uses in its business and which is
essential to the Bank’s continued ability to compete and be successful.
Executive also acknowledges that the release of such information would cause
serious and irreparable harm to the Bank’s business and the Bank has expended
considerable time, resources and capital in the development of this information.
     The term “Trade Secrets”, shall be defined as set forth in the South
Carolina Uniform Trade Secrets Act, as amended from time to time, which defines
Trade Secrets as information, including a formula, pattern, compilation,
program, device, method, technique, or process that (i) derives independent
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by other persons who can obtain
economic value from its disclosure or use, and (ii) is subject to efforts that
are reasonable under the circumstances to maintain its secrecy. The term
“Confidential Information” shall mean Bank materials and information to which
the public does not have ready access and to which the Executive receives access
or which the Executive develops, individually or in collaboration with others,
as a result of or in the course of his employment or through the use of any of
Bank’s facilities or resources. “Trade Secrets” and “Confidential Information”
include, but are not limited to:

  1.   The internal computer software and Bank-designed programs utilized for
marketing development, sales, customer and event profiles;

Page 3 of 8



--------------------------------------------------------------------------------



 



  2.   Marketing and advertising plans and techniques, purchasing information,
price lists, price policies, vendors’ lists, profit margin information, quoting
procedures, daily, weekly, monthly and yearly financial reports, customer
profiles, customer contacts, security procedures and existing and potential
customer data;     3.   Personnel information such as employee’s names and
addresses, salary and wage information, performance criteria and job
descriptions, performance evaluations, personnel forms and procedures, training
programs and procedures;     4.   All contracts, proposals, and accounts with
vendors, suppliers, and customers;     5.   Private telephone numbers, facsimile
numbers and e-mail’s;     6.   Customer/account lists/databases for business
contacts.

     Confidential information shall not include any materials or information to
the extent that such materials or information are publicly known (through no
wrongful act of Executive) or generally utilized by others engaged in the same
business or activities as the Bank or were known by Executive but not as a
result of his employment hereunder. Failure to designate any Confidential
Information as “confidential” shall not affect its status as Confidential
Information under the terms of this Contract.
     Executive agrees that during the Term of his employment, and for two
(2) years following the termination of such employment, Executive shall not use
or disclose any Trade Secrets or Confidential Information of the Bank, except as
an employee of the Bank while acting in the Bank’s best interests or with the
prior consent of the Bank.
     10. Covenant Not to Solicit Bank’s Customers or Employees: During
Executive’s employment and in the event of termination, for whatever reason, for
a period of two (2) years thereafter, Executive will not directly or indirectly,
alone or in association with or on behalf of any other person or entity,
solicit, divert or take away or attempt to solicit, divert or take away from the
Bank any of its Customers or Potential Customers for any business purpose
similar to that engaged in by the Bank except in the course of performing duties
assigned to him by the Bank. “Customers” shall mean any person, firm,
corporation or other entity for which Bank has performed services during the
three (3) year period immediately preceding Executive’s termination. “Potential
Customers” shall mean any person, firm, corporation or other entity which Bank
has solicited or identified for solicitation during Executive’s employment with
Bank.
     Additionally, during Executive’s employment and in the event of
termination, for whatever reason, for a period of two (2) years thereafter,
Executive will not directly or indirectly, alone or in association with or on
behalf of any other individual, firm, company, corporation,

Page 4 of 8



--------------------------------------------------------------------------------



 



association or other entity, solicit any employee of the Bank for purposes of
encouraging, asking, suggesting or otherwise inducing such person(s) to leave
employment with the Bank. Employee acknowledges that employees are an important
asset of the Bank’s business and that this covenant is necessary to protect that
asset.
     11. Covenant Not to Compete: During employment with the Bank and for a
period of two (2) years following the termination of such employment, Executive
will not, directly or indirectly, for himself or on behalf of others, be
employed, or provide services, as a bank executive (regardless of precise
position title) within Horry County, South Carolina.
     Executive acknowledges that the two (2) year restriction and the
geographical restriction are fair and reasonable for the protection of the Bank.
The restrictions do not impose any undue hardship and would not deprive
Executive of the ability to earn a livelihood.
     12. Termination: The Bank shall have the right to terminate this Agreement
for cause if any of the following events occur. Where applicable, the Executive
should first be given not less than seven (7) days’ notice that the Bank
proposes to terminate for cause, and the Executive should be given a reasonable
opportunity to cure. The grounds for a “for cause” termination are:

  a.   The disability of the Executive (for the purposes of this Agreement,
“disability” shall mean as defined by Treasury Regulation § 1.409A-3(i)(4));    
b.   Executive’s failure or refusal to comply with the policies, standards and
regulations of the Bank from time to time established by the Board of Directors;
    c.   Executive’s fraud, dishonesty or other misconduct in the performance of
his duties on behalf of the Bank;     d.   Executive’s conviction of a felony or
any other crime involving fraud or dishonesty, or any act of misconduct which
relates directly or indirectly to the duties of the Executive;     e.   Entry of
a final judgment against Executive for embezzlement, fraud, breach of trust, or
theft; violation of laws respecting controlled substances; or other misconduct
which adversely affects the Bank’s interests or reputation or the Executive’s
ability to perform his duties under this Agreement.     f.   Any acts or conduct
which amount to fraud, dishonesty, willful misconduct, or unethical behavior
which adversely affects the Bank’s interests or reputation or the Executive’s
ability to perform his duties under this Agreement;     g.   Executive becomes
bankrupt or insolvent;     h.   Absenteeism not related to injury, illness,
sickness or permitted vacation.

     13. Automatic Termination: To the extent there exists cause to terminate,
as outlined in Paragraph 12 herein, and the Bank has previously given the
Executive notice and an opportunity to cure, and Executive has failed to cure
the problem within the time provided for

Page 5 of 8



--------------------------------------------------------------------------------



 



such, this Contract shall automatically terminate. Further, this Agreement shall
automatically terminate upon the death of the Executive. For the purposes of
this Agreement, “terminate” shall mean separation from service as defined by
Regulation 1.409A-1(h). Upon the automatic termination of this Agreement as
described in this Paragraph 13, the Bank shall have no further obligations
hereunder except to pay to the Executive or the Executive’s estate, as
applicable, any accrued wages or other benefits owing as of the date of
termination, which payments shall be made in accordance with the Bank’s normal
bi-weekly payment schedule.
     14. Arbitration: In the event of any controversy or claim arising out of or
relating to this Agreement, or the breach, termination or validity thereof, the
parties will attempt in good faith to resolve such controversy or claim amongst
themselves. If the matter has not been resolved within sixty (60) days of the
commencement of such discussions (which period may be extended by mutual
agreement), then the parties hereby agree to immediately submit the controversy
to binding arbitration. The arbitration shall be conducted by a single
arbitrator in accordance with the federal Arbitration Act and the American
Arbitration Association’s provisions related to arbitration. Judgment upon the
award rendered by the arbitrator may be entered by any court having applicable
jurisdiction. Arbitration shall take place in Horry County, South Carolina and
substantive law of South Carolina shall apply. Each of the parties shall use all
reasonable efforts to insure that any arbitration proceeding is completed within
sixty (60) days following notice of a request for arbitration hereunder.
     At any time prior to the arbitrator being selected and accepting the
responsibilities of his/her position, a party requiring a temporary restraining
order or a preliminary or temporary injunction may pursue such injunctive relief
in court within Horry County, South Carolina. The subsequent appointment of the
arbitrator shall not deprive the court of the authority to conduct a hearing and
issue an injunction. The arbitrator may subsequently cancel or modify the
injunction, or after the final hearing, cause the injunction, as issued or
modified, to be made permanent.
     15. Payment by the Bank: In the event that any payment required under this
Agreement would be considered a “golden parachute payment” under 12 C.F.R.
§359.1, the Bank shall not be obligated to make such payment at such time but
may defer making such payment until such time as the making of the payment would
not be considered to be a “golden parachute payment.” Notwithstanding any other
provision in this Agreement, if the Executive is determined by the Board of
Directors, as of the date of termination of employment with the Bank, to be a
“specified employee,” as such term is defined in Treasury Regulation
§1.409A-1(i), and if any benefits paid to the Executive hereunder would be
considered deferred compensation under Section 409A, and finally if an exemption
from the six month delay requirement of Section 409A(a)(2)(B)(i) is not
available, then all severance payments and other payment, except for other
payments of base salary at the normal payroll schedule, reimbursement of
expenses, and other than as a result of death, that would normally be paid
within six months and one day from the date of termination of employment shall
be paid on the first day of the seventh month following termination of
employment.

Page 6 of 8



--------------------------------------------------------------------------------



 



     16. Governing Law: This Agreement shall be governed by and construed under
the laws of the State of South Carolina without regard to conflicts of laws
provisions thereof.
     17. Prior Agreements: This Agreement supersedes any prior agreements or
understandings by and/or between the parties and constitutes the entire
agreement between the parties and may be modified only by a writing signed by
all of the parties hereto.
     18. Waiver: Any waiver by the Bank of any provision or breach of any
provision of this Agreement by the Executive shall not operate as a waiver of
any further provision or breach of any provision by the Executive.
     19. Severability: The parties agree that the provisions of this Agreement
are severable, and that if a portion or portions of this Agreement are found to
be unenforceable, the remaining portions of this Agreement shall be enforceable
to the fullest extent permissible under the law.
     20. Attorneys’ Fees and Costs: If the parties are forced to arbitrate any
dispute related to or arising from this Agreement, they agree that the
substantially prevailing party (as determined by the arbitrator) shall be
entitled to recover from the other party all reasonable attorneys’ fees and
costs incurred in relation to such arbitration.
     21. Notice: For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed duly given when delivered by United States Certified or Registered Mail,
Return Receipt Requested, Postage Prepaid, addressed as follows:
Beach First National Bank
3751 Grissom Parkway, 2nd Floor
Myrtle Beach, SC 29577
Attn: Gary S. Austin, CFO
Walter E. Standish III
c/o Beach First National Bank
3751 Grissom Parkway, 2nd Floor
Myrtle Beach, SC 29577
     or to such other address as either party may have furnished the other in
writing in accordance herewith except that notices of chance of address shall be
effective only upon receipt.

Page 7 of 8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Bank and the Executive have caused this instrument
to be executed on the date first above written.

         
 
  Beach First National Bancshares, Inc.    
 
       
Witnesses:
  By: /s/ Raymond E. Cleary, III    
 
  Name: Raymond E. Cleary, III    
/s/ X
  Title: Chairman    
 
       
/s/ X
       
 
       
 
  Beach First National Bank    
 
       
 
  By: /s/ Raymond E.Cleary, III    
 
  Name: Raymond E. Cleary, III    
/s/ X
  Title: Chairman    
 
       
/s/ X
       
 
       
 
  Executive:    
 
       
 
 
 
/s/ Walter E. Standish, III    
/s/ X
       
 
       
/s/ X
       

Page 8 of 8